Examiner' s Reasons for Allowance
The closest art of record is Kuczek, Shedd, Eberhard and Anderson.
	Kuczek teaches a counterflow heat exchanger substantially as claimed, however, fails to teach the heating arrangement, wherein a portion of the first fluid bypasses the core to heat the second fluid inlet.  Anderson teaches it is well known to use such a heating arrangement, however, does not teach wherein the bypass passage extends across the second inlet such that it is spaced apart from the core section by a second fluid inlet manifold, as the core and the bypass passage are immediately adjacent one another.  Shedd teaches circular passages are known in the art.  Eberhard teaches an inlet vane substantially as claimed.  
Thus, Kuczek, Shedd, Eberhard, and Anderson alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763